Citation Nr: 0926162	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to July 
1944.  The Veteran died in September 1989, and the appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), further development is necessary.  

The appellant contends that the Veteran's service-connected 
disabilities caused or hastened his death in September 1989.  
The initial death certificate, dated in September 1989, 
indicated that the Veteran's immediate cause of death was 
hypertensive arteriosclerotic cardiovascular disease and 
chronic obstructive pulmonary disease.  Acute and chronic 
alcohol intoxication was listed as another significant 
condition that contributed to his death but did not result in 
the underlying cause.  The amended death certificate, dated 
in November 1989, added esophageal strictures due to remote 
war wound as another significant condition that contributed 
to his death but did not result in the underlying cause.  The 
claim was referred for a VA examination in June 2007 and 
August 2007 to determine whether the Veteran's service-
connected aphonia, injuries to the muscles of the neck, 
and/or tender scar contributed to or hastened his death.  

In an undated letter received by VA in June 2007, the 
appellant contended that the Veteran had a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) that 
caused his alcoholism and contributed to his death.  This was 
an alternative theory raised by the appellant in support of 
her claim.  Relevant treatment records reflect that the 
Veteran had depression, and during the course of treatment, 
the Veteran had related that he abused alcohol secondary to 
his stress.  The record, however, does not reflect a 
diagnosis of PTSD or any psychiatric disorder attributable to 
the Veteran's service.  Thus, the claim should be remanded to 
provide the appellant with the requisite VCAA notice and an 
opportunity to present evidence that the Veteran had a 
psychiatric disorder related to his period of active service.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of a veteran's death based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a claim based on a 
condition not yet service connected.  This notice was not 
provided to the appellant.  Therefore, upon remand, the 
appellant should also be provided the appropriate notice 
pursuant to Hupp.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include: (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
Veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the Veteran's cause of death 
claim based on a condition not yet 
service-connected.  This notice should 
specifically include notice as to what 
evidence is necessary to substantiate her 
claim of entitlement to service connection 
for the cause of the Veteran's death 
related to her alternate theory that his 
death was secondary to a service-related 
psychiatric disorder, including PTSD.  

2.  The appellant should be requested to 
submit any records she may have in her 
possession related to her claim, including 
any medical records referencing the 
Veteran's treatment for a psychiatric 
disorder.  The RO/AMC should perform any 
development deemed necessary.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



